Citation Nr: 1749260	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for osteochondritis dissecans of the right ankle. 

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a March 2015 rating decision by the RO in Waco, Texas. 

In June 2017, the Veteran testified at a Board hearing that was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The record reflects that the Veteran was afforded a VA examination to determine the severity of his right ankle disability in March 2015.  However, during the June 2017 hearing, the Veteran testified that his ankle disability has increased in severity since his last examination.  See the Hearing Transcript, page 11.  Because the severity of the Veteran's right ankle disability is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for the service-connected right ankle disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action required in item 1, schedule the Veteran for a VA examination to determine the current nature and severity of his right ankle disability.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The right ankle joint should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.  All findings should be reported in detail.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on the information.  If the examiner is unable to provide and opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced, including those associated with flare-ups.

The VA examination report must include a complete rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


